PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,941,299
Issue Date: March 9, 2021
Application No. 16/576,209
Filing or 371(c) Date: September 19, 2019
Attorney Docket No. 188708 
Title: HEAT INSULATION COATING FOR INTERNAL COMBUSTION ENGINES AND PROCESS FOR FORMING THE SAME


:
:
:
:   DECISION DISMISSING PETITION
:   UNDER 37 CFR 1.313(c)(2)
:
:


This is a decision on the petition under 37 CFR 1.313(c), which is being properly treated as a petition under 37 CFR 1.313(c)(2), filed March 9, 2021, to withdraw the above-identified application from issue after payment of the issue fee. 

The petition is DISMISSED AS MOOT.

Unfortunately, the petition was not referred to the appropriate deciding official for decision until after the issuance of this application into a patent. However, petitioner’s attention is directed to 37 CFR 1.313(d), which states:


A petition under this section will not be effective to withdraw the application from issue unless it is actually received and granted by the appropriate officials before the date of issue.  (Emphasis added) 


In this case, the petition was not received in the Office of Petitions for consideration until March 9, 2021. Therefore, as the case has now issued, the petition to withdraw from issue cannot be granted.

The request for continued examination (RCE) filed concurrently with the petition is improper in view of the issuance of this application into a patent and will not be processed. Accordingly, the $1,360 filing fee and the $140 petition fee submitted are unnecessary and will be refunded in due course.

The Information Disclosure Statement has been made of record in the file of the above-identified application without further consideration.  See 37 CFR 1.97(i).
See MPEP § 1308. 
  
Telephone inquiries should concerning this decision be directed to undersigned at (571) 272-1642. 



/April M. Wise/
Paralegal Specialist, Office of Petitions